Shaw C. J.
delivered the opinion of the Court. The first question presenting itself in this case is, what is the true construction of the statute, independently of all acts of the parties, which may be relied on, upon either side, as aiding that construction. It seems to us very clear, that the straight line mentioned in the statute, was adopted with an exception of the lands of Leonard on the one side and of Williams on the other. If so, the exception was as permanent and lasting as the dividing line itself; it was a part of it.
*349It seems quite manifest, in comparing the description with the premises, that when the line departs from the river, which was a natural boundary, if it had run straight, it would have passed through Williams’s land, and Leonard’s land, and divided them. But there is a convenience in such cases in having the whole of a single estate, occupied together, in one and the same town. To yield to this consideration of convenience, the two exceptions were made. But beyond this consideration of convenience, it was desirable to have a straight line, from one natural boundary to another, that is, from the river to the hill. The most simple mode of accomplishing these objects was to describe or fix the straight line between these termini, excepting out of it, by a description easily understood and applied, that part of Williams’s land, (the bulk of which probably was on the Taunton side of the straight line,) which fell on the Raynham side of the line, so as to include the whole in Taunton, and make a like exception of that portion of Leonard’s land, which lay on the Taunton side and include it in Raynham. The words used are strictly local *350and descriptive, including in said new township all the lands¡ &c. and excluding, that is, excluding from the new township, and leaving in the old town, all the land of Williams. Nothing looks like a temporary arrangement or a personal privilege. The names of Leonard and Williams are apparently used only as the means of describing the estates which they respectively owned or held.
It has been argued for the defendants against this construction, that the legislature must have had a different view, because it would have been unnecessary to declare that Williams should pay all his taxes in Taunton, if he was in all respects an inhabitant of that town. But this argument has very little weight; it is one of those pleonastic modes of expression, so common in all acts of legislation, and also in other legal instruments, where after the principal provision the act goes on to declare a particular legal consequence, where the consequence would have as effectually followed, without the declaration.
Nor is this construction controlled by the act of the joint locating committee of the two towns. The bounds were finally fixed by the act itself, and the act made no provision for any locating committee. The committee therefore had no power to establish or alter bounds; their only power and all they professed to do, was, to set up monuments and mark upon the ground the bounds fixed by the act, in order that they might be known. There is no distinction in the act itself, between the exception of Robinson’s land, lying south of the river, and Williams’s land, lying east of the straight line. In both cases, the general line is first described, and then a special exception out of it is made. The committees made a distinction in the two cases, because they run round Robinson’s land and set up monuments, and they did not do this in regard to Williams’s. There might be good reasons for this. Robinson’s might be more extensive, or the bounds less known and familiar. Williams’s was a smaller exception, ana his farm may have been well known, and the lines definite. But I do not understand that they placed any monument, upon the straight line, on any part where it crossed Williams’s or Leonard’s land. When therefore they say they have marked *351this line, having had a due regard to the inclusions and exclusions expressed in the act, respecting the land of Zephaniah Leonard and the land of Nathaniel Williams, they mean to say, that they have run the straight line there with the same exceptions which were made in the act, and which were sufficiently definite without any act or declaration of theirs. They make no such allusion to the excepted line of Robinson’s land, because their report itself shows that they have had due regard to it, and run the line conformably to it, by plac'ng and describing the monuments, by which it was bounded.
In considering the argument arising from the perambulations, I am apprehensive that the facts are not stated with sufficient accuracy. If the perambulating committees, by their reports, had agreed in terms,"that the straight line was the true line, and that since the first Williams’s death, all who have lived on the excepted territory were domiciled in Raynham, it would have been a very strong fact, upon which to found the argument of contemporaneous construction ; though it would have been directly repugnant to the other act of the two towns, by which Williams was taxed for his poll and personal estate in Taunton, by which both towns agreed that he was there domiciled. But I understand, from the facts, that these perambu lations have merely followed the old description of the locating committees, describing the general line, but taking no notice of the exceptions. Supposing this to be so, and that no monuments have been erected on the straight line, within the limits of the Williams or Leonard lands, then the same remarks, made in reference to the report of the first locating committees, applies to the reports of the perambulating committees. They describe the general line, without noticing the exceptions, the great object being to keep up and maintain the established monuments. If such be the case, then they do not amount to an admission, that the territory in question was within the boundaries of Raynham.
Then the fact of the uniform taxation of the Williamses, after the death of the first Nathaniel Williams, in the town of Taunton, for poll and personal tax, which is a declaration of domicil, and the forbearance to tax them in Raynham, which is a corresponding admission on their part, is strong evidence of *352contemporaneous construction, that is, i construction commencing when the period first arrived at which a question could be made, and acquiesced in by both parties for eighty or a hundred years.
Without adverting to several other considerations suggested by the argument, the opinion of the Court is, that the plaintiff is an inhabitant of Taunton, that he was not liable to be taxed for his poll and personal estate in Raynham ; and according to the agreement of the parties, the plaintiff is entitled to judgment.